

Exhibit 10.35



December 10, 2014


David Altshuler, M.D., Ph.D.
61 Dean Road
Brookline, MA 02445


RE:    Change of Control Agreement


Dear David:


You are a key member of the senior management team of Vertex Pharmaceuticals
Incorporated (the “Company”). As a result, the Company would like to provide you
with the following “change of control” benefits to help ensure that if the
Company becomes involved in a “change of control” transaction, there will be no
distraction from your attention to the needs of the Company.


I.
Definitions. For the purposes of this Amended and Restated Change of Control
Agreement (this “Agreement”), capitalized terms shall have the following
meanings:



1.
“Cause” shall mean:



(a)
your conviction of a crime involving moral turpitude;



(b)
your willful refusal or failure to follow a lawful directive or instruction of
the Company’s Board of Directors or the individual(s) to whom you report,
provided that you receive prior written notice of the directive(s) or
instruction(s) that you failed to follow, and provided further that the Company,
in good faith, gives you 30 days to correct such failure and further provided
that if you correct the failure(s), any termination of your employment on
account of such failure shall not be treated for purposes of this Agreement as a
termination of employment for “Cause”;



(c)
in carrying out your duties you commit (i) willful gross negligence, or
(ii) willful gross misconduct, resulting in either case in material harm to the
Company, unless such act, or failure to act, was believed by you, in good faith,
to be in the best interests of the Company; or



(d)
your violation of the Company’s policies made known to you regarding
confidentiality, securities trading or inside information.



2.
“Change of Control” shall mean that:



(a)
any “person” or “group” as such terms are used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934 (the “Act”), becomes a beneficial owner, as
such term is used in Rule 13d-3 promulgated under the Act, of securities of the
Company representing more than 50% of the combined voting power of the
outstanding securities of the Company having the right to vote in the election
of directors; or


146626v.1

--------------------------------------------------------------------------------



Exhibit 10.35



(b)
all or substantially all the business or assets of the Company are sold or
disposed of, or the Company or a subsidiary of the Company combines with another
company pursuant to a merger, consolidation, or other similar transaction, other
than (i) a transaction solely for the purpose of reincorporating the Company or
one of its subsidiaries in a different jurisdiction or recapitalizing or
reclassifying the Company’s stock; or (ii) a merger or consolidation in which
the shareholders of the Company immediately prior to such merger or
consolidation continue to own at least a majority of the outstanding voting
securities of the Company or the surviving entity immediately after the merger
or consolidation.



3.
“Code” shall mean the Internal Revenue Code of 1986, as amended.

4.
“Disability” shall mean a disability as determined under the Company's long-term
disability plan or program in effect at the time the disability first occurs, or
if no such plan or program exists at the time of disability, then a “disability”
as defined Section 22(e)(3) of the Code.

5.
“Good Reason” shall mean one of the following events has occurred without your
consent:



(a)
You suffer a material reduction in the authorities, duties or job title and
responsibilities associated with your position as Executive Vice President,
Global Research, & Chief Scientific Officer for the Company as of the date
hereof;



(b)
your annual base salary is decreased;



(c)
the office to which you are assigned is relocated to a place 35 or more miles
away; or



(d)
following a Change of Control, the Company’s successor fails to assume the
Company’s rights and obligations under this Agreement;



provided that Good Reason shall not exist unless and until within 30 days after
the event giving rise to Good Reason under (a), (b), (c) or (d) above has
occurred, you deliver a written termination notice to the Company stating that
an event giving rise to Good Reason has occurred and identifying with reasonable
detail the event that you assert constitutes Good Reason under (a), (b), (c) or
(d) above and the Company fails or refuses to cure or eliminate the event giving
rise to Good Reason on or within 30 days after receiving your notice. To avoid
doubt, the termination of your employment would become effective at the close of
business on the thirtieth day after the Company receives your termination
notice, unless the Company cures or eliminates the event giving rise to Good
Reason prior to such time.


6.
“Termination Date” shall mean the last day of your employment with the Company.




--------------------------------------------------------------------------------



Exhibit 10.35

II.
Severance Benefits upon Change of Control. If:

(A)
your employment is terminated by the Company (except for termination for Cause
or due to a Disability) and the Termination Date is within 90 days prior to a
Change of Control or within 12 months after a Change of Control; or

(B)
you, of your own initiative, (i) terminate your employment for Good Reason (in
accordance with the notice and cure provisions set forth in Section I.5 above)
and (ii) the event giving rise to Good Reason occurs within 90 days prior to a
Change of Control or within 12 months after a Change of Control;

then, you shall receive the following benefits:


1.
Severance Payment. In exchange for your execution within 60 days of the
Termination Date of a general release, in a form satisfactory to the Company, of
all claims against the Company, its subsidiaries, and its and their officers,
directors and representatives, that becomes enforceable and irrevocable within
such 60-day period, the Company shall make a cash payment (the “Severance
Payment”) to you in an amount equal to:



(a)
(i) your annual base salary (provided, however, that if you terminate your
employment for Good Reason based on a reduction in your annual base salary, then
the annual base salary to be used in calculating the Severance Payment shall be
your annual base salary in effect immediately prior to such reduction in annual
base salary) plus your target bonus under any bonus program applicable to you
for the year in which the Termination Date occurs; plus



(b)
a prorata portion of your target bonus for the portion of the year in which the
Termination Date occurs under any bonus program applicable to you; plus



(c)
all cash incentive compensation awards earned by you but not paid prior to the
Termination Date; provided that, if a fiscal year has been completed and the
incentive award for such fiscal year has not been determined, the incentive
compensation for such completed fiscal year shall equal the target bonus for
such fiscal year.



Except with respect to any portion of the Severance Payment that is delayed as
set forth in this paragraph, the Severance Payment shall be made in cash within
ten days after the execution by you of the general release referred to above and
expiration without revocation of any applicable revocation periods under such
general release (or, if the Change of Control resulting in your becoming
entitled to such benefits occurs after such execution and expiration, within ten
days after the Change of Control), provided that, if the 60-day period during
which the general release is required to become effective and irrevocable begins
in one calendar year and ends in another calendar year, the Severance Payment
shall not be made before the first day of the second calendar year. The
Severance Payment shall be divided into two portions, consisting of a portion
that does not constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code and a portion, if



--------------------------------------------------------------------------------



Exhibit 10.35

any, that does constitute nonqualified deferred compensation. If you are a
“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code, the
commencement of the delivery of any such payments that constitute nonqualified
deferred compensation payable upon a “separation from service” under Section
409A(a)(2)(A)(i) of the Code will be delayed until the first business day that
is more than six months after your Termination Date. The determination of
whether, and the extent to which, any of the payments to be made to you
hereunder are nonqualified deferred compensation shall be made after the
application of all applicable exclusions, including those set forth under
Treasury Reg. § 1.409A-1(b)(9). Any payments that are intended to qualify for
the exclusion for separation pay due to involuntary separation from service set
forth in Reg. §1.409A-1(b)(9)(iii) must be paid no later than the last day of
the second taxable year following the taxable year in which the Termination Date
occurs. To the extent that the termination of your employment does not
constitute a separation of service under Section 409A(a)(2)(A)(i) of the Code
(as the result of further services that are reasonably anticipated to be
provided by you to the Company at the time your employment is terminated), the
payment of any non-qualified deferred compensation will be further delayed until
the first business day that is more than six months after the date of a
subsequent event constituting a separation of service under Section
409A(a)(2)(A)(i) of the Code.


2.
Accelerated Vesting.



(a)
On the Termination Date, stock options for the purchase of the Company’s
securities held by you as of the Termination Date and not then exercisable shall
immediately become exercisable in full. The options to which this accelerated
vesting applies shall remain exercisable until the earlier of (a) the end of the
90-day period immediately following the later of (i) the Termination Date or
(ii) the date of the Change of Control and (b) the date the stock option(s)
would otherwise expire; and



(b)
On the Termination Date, the Company’s lapsing repurchase right with respect to
shares of restricted stock held by you shall lapse in full (subject to your
making satisfactory arrangements with the Company providing for the payment to
the Company of all required withholding taxes).



Notwithstanding anything to the contrary in this Agreement, the terms of any
option agreement or restricted stock agreement shall govern the acceleration, if
any, of vesting or lapsing of the Company’s repurchase rights and period of
exercisability of such awards, as applicable, except to the extent that the
terms of this Agreement are more favorable to you.


3.
Continued Insurance Coverage. If COBRA coverage is elected by you, the Company
shall pay the cost of insurance continuation premiums on your behalf (whether or
not covered by COBRA) to continue standard medical, dental and life insurance
coverage for you (or the cash equivalent of same if you are ineligible for
continued coverage) until the earlier of (i) the date 12 months after the
Termination Date or (ii) the date you begin receiving substantially equivalent
coverage and benefits through a subsequent employer.



4.
No Mitigation. You shall not be required to mitigate the amount of the Severance
Payment or any other benefit provided under this Agreement by seeking other
employment or




--------------------------------------------------------------------------------



Exhibit 10.35

otherwise, nor shall the amount of any payment or benefit provided for in this
Agreement be reduced (except as provided in Article II Section 3(ii)) by any
compensation earned by you as the result of other employment, by retirement
benefits, or be offset against any amount claimed to be owed by you to the
Company or otherwise (except for any required withholding taxes); provided, that
if the Company makes any other severance payments to you under any other program
or agreement, such amounts shall be offset against the payments the Company is
obligated to make pursuant to this Agreement.


III.
Miscellaneous.



1.
Employee’s Obligations. Upon the termination of employment, you shall promptly
deliver to the Company all property of the Company and all material documents,
statistics, account records, programs and other similar tangible items which may
by in your possession or under your control and which relate in a material way
to the business or affairs of the Company or its subsidiaries, and no copies of
any such documents or any part thereof shall be retained by you.



2.
Entire Agreement. This Agreement and the “Employee Non-Disclosure,
Non-Competition & Inventions Agreement” previously executed by you covers the
entire understanding of the parties as to the subject matter hereof, superseding
all prior understandings and agreements related hereto, including the previous
Change of Control Agreement between you and the Company. No modification or
amendment of the terms and conditions of this Agreement shall be effective
unless in writing and signed by the parties or their respective duly authorized
agents, provided, however, that the Company may, without your consent,
unilaterally adopt amendments that may be required so that this Agreement
continues to comply with applicable law or regulation, including without
limitation Section 409A of the Code, provided such amendments do not adversely
affect the benefits to be provided to you under Section II of this Agreement.



3.
Governing Law. This Agreement shall be governed by the laws of The Commonwealth
of Massachusetts, as applied to contracts entered into and performed entirely in
Massachusetts by Massachusetts residents.



4.
Successors and Assigns. This Agreement may be assigned by the Company upon a
sale, transfer or reorganization of the Company. Upon a Change of Control, the
Company shall require the successor to assume the Company’s rights and
obligations under this Agreement. The Company’s failure to do so shall
constitute a material breach of this Agreement. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their successors,
permitted assigns, legal representatives and heirs.






--------------------------------------------------------------------------------



Exhibit 10.35

Kindly indicate your acceptance of the foregoing by signing and dating this
Agreement as noted below, and returning one fully executed original to my
attention.


Very truly yours,


Vertex Pharmaceuticals Incorporated




By:    /s/ Jeffrey Leiden            
Jeffrey M. Leiden, M.D., Ph.D.
Chairman, President &
Chief Executive Officer


ACCEPTED AND AGREED:




/s/ David Altshuler    
David Altshuler, M.D., Ph.D.





